Citation Nr: 1413735	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right foot/ankle arthralgias (residuals of a right ankle injury).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1969.  This matter was last before the Board of Veterans' Appeals (Board) in April 2013, on appeal from an April 2008 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the issue on appeal for additional development.

This appeal was processed using VA's virtual paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of his electronic records.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering the claim, the Board finds that the appeal must be remanded again to the AOJ for further evidentiary development.  38 C.F.R. § 19.9 (2013).

In April 2013, the Board remanded the Veteran's appeal for the AOJ to obtain additional VA treatment records, obtain Social Security Administration (SSA) records, and readjudicate the claim, to include issuing the Veteran a supplemental statement of the case (SSOC).  The virtual claims folder reflects additional VA treatment records, SSA records, and an October 2013 SSOC, but shows that the copy of the Board's April 2013 Remand that was mailed to the Veteran was returned as undeliverable.  Although the October 2013 SSOC was mailed to the same address as the April 2013 Remand, and was not returned as undeliverable, prior and subsequent correspondence from the RO has been mailed to a different address.

The Board cannot presume that the Veteran has received pertinent decisional documents because the record contains "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods v. Gober, 14 Vet. App. 214 (2000); see also Schoolman v. West, 12 Vet. App. 307 (1999).  Specifically, the U.S. Court of Appeals for Veterans Claims (Court) has determined that such 'clear evidence' includes notice that a determination mailed to a particular address was returned as undeliverable and that other possible and plausible addresses exist.  See Cross v. Brown, 9 Vet. App. 18 (1996).

Accordingly, a remand is necessary to ensure that the Veteran is apprised of the status of his appeal and afforded the opportunity to submit additional evidence and/or argument.  See Khyn v. Shinseki, 23 Vet. App. 335 (2010).  Further, as the last VA treatment record in the claims file is dated May 2, 2013, and reflects that the Veteran received ongoing VA treatment, the AOJ should also gather any such additional records while this case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Reconcile the various addresses used by different VA offices to mail the Veteran information.  Determine which address is correct and ensure that all appropriate databases reflect that correct address.  Mail this document, and re-mail the April 2013 Board decision and October 2013 SSOC to that address. 

2.  Obtain and associate with the claims file all outpatient treatment records generated since May 2, 2013 by the Marion, Illinois, VA Health Care System, to specifically include the VA community-based outpatient clinics in Mayfield, Kentucky, and Evansville, Indiana.  

3.  Ask the Veteran to provide any releases necessary for VA to secure any outstanding private records of treatment or evaluation of his claimed right foot/ankle arthralgias.  If the Veteran identifies any such records and provides the necessary releases, obtain those records following the current procedures set forth in 38 C.F.R. § 3.159.  Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193(2012).  

4.  If any requested records, VA or private, are unavailable, the unavailability must be clearly documented in the claims file and the Veteran must be notified of any such inability to obtain the records.  See 38 C.F.R. § 3.159(e).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran must be issued an SSOC to his current address.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

